DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 


Allowable Subject Matter
Claims 1-14 and 21-27 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed 
Applicant’s claims submitted on 11/11/2021 have been fully considered. The amendments for independent Claims 1, 9, 21 and 27 have overcome prior art of record. 

The cited prior art of record, Li et al. (US 2018/0151573 A1; hereinafter “Li”), Bao et al. (US 2020/0118889 A1; hereinafter “Bao”) have been found to be the closest prior art.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 1 including a dielectric feature disposed in a substrate between a first active semiconductor region and a second active semiconductor region, wherein the first active semiconductor region and the second active semiconductor region extend lengthwise along a first direction, a spacing is between the first active semiconductor region and the second active semiconductor region along a second direction that is different than the first direction, and the dielectric feature spans the spacing from the first semiconductor active region to the second semiconductor active region; and a gate structure extending lengthwise along the second direction over the first active semiconductor region, the dielectric feature, and the second active semiconductor region and wherein the first gate portion is disposed over the first active semiconductor region and a first dielectric portion of the dielectric feature, the second gate portion is disposed over the second active semiconductor region and a second dielectric portion of the dielectric feature, the third 

None of the prior art of record, alone or in combination, discloses all the limitations of claim 9 including the second p-type work function layer separates the first n-type work function layer from the second n-type work function layer, such that the first n- type work function layer does not share an interface with the second n-type work function layer.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 21 including the gate dielectric layer and the first type work function layer extend continuously from the first transistor region to the second transistor region, and the second type work function layer does not extend continuously from the first transistor region to the second transistor region.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 27 including a configuration of the first type metal layer and the second type metal layer in the first gate electrode is different than a configuration of the first type metal layer and the second type metal layer in the second gate electrode, and the third gate electrode includes the first type metal layer, and the third gate electrode is free of the second type metal layer.

	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claims 1, 9, 21 and 27 are not taught nor suggested by the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893